Case: 15-50738      Document: 00513537897         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50738
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 7, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BOGAR GALINDO-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:15-CR-121-1


Before KING, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Bogar Galindo-Garcia pleaded guilty to illegal reentry following
deportation, in violation of 8 U.S.C. § 1326(a). Based upon a 2001 conviction
for possession with intent to distribute marijuana, which resulted in a 24-
month term of imprisonment, Galindo-Garcia was assessed a 16-level upward
adjustment under U.S.S.G. § 2L1.2(b)(1)(A)(i). At sentencing, Galindo-Garcia
asked the district court to impose a sentence below the guidelines range of 41
to 51 months. The district court rejected the request, citing Galindo-Garcia’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50738     Document: 00513537897      Page: 2    Date Filed: 06/07/2016


                                  No. 15-50738

drug trafficking conviction, and sentenced him to a term of imprisonment of 41
months.     Galindo-Garcia now argues that the sentence imposed is
substantively unreasonable.
      Because Galindo-Garcia did not object to the substantive reasonableness
of his sentence in district court, we review for plain error only. United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To establish plain error,
Galindo-Garcia must show a forfeited error that is clear or obvious and that
affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, this court has the discretion to correct the
error but only if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id.
      Galindo-Garcia fails to establish that the sentence imposed is plainly
erroneous. First, Galindo-Garcia cites no authority to support his argument
that the district court should have imposed a lower sentence in the instant case
because the sentence for his drug trafficking case would have been lowered
under Amendment 782 to the United States Sentencing Guidelines.                The
absence of persuasive authority dooms this argument on plain error review.
See United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010). Second, this court
has rejected variants of his remaining arguments in prior decisions. United
States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008) (concluding that
the district court did not impose a substantively unreasonable sentence where
it considered but rejected, inter alia, defendant’s argument that he illegally
entered the United States to visit his ailing father); United States v.
Willingham, 497 F.3d 541, 544-45 (5th Cir. 2007) (holding that statistics
showing nationwide disparities in sentences imposed for the same offense,
without more, provide no basis for imposing a non-guidelines sentence).
      AFFIRMED.



                                         2